DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the instant application and the Patent show that both are directed toward common subject matter.

Instant application (SN 16/748,189)
Patent No. 10,552,149

a decoder  that decodes instructions , including the division instruction,  the division instruction including register information specifying one of the registers for dividend data and  

sign information for the 
dividend data, wherein the data processing device is configured to: determine whether the dividend data stored in the specified register is signed data or unsigned data based on the sign information, determine a position of the first effective bit of the dividend data, and 


perform the division
 for a number of cycles, 








2. The data processing device according to claim 1, wherein when the dividend data is positive signed data, the first effective bit has a value of   “1”. 







4. The data processing device according to claim 1, wherein when the dividend 







6 . A data processing device executing a division instruction, the data processing device comprising: a plurality of registers; and 
a decoder that decodes instructions, including the division instruction,    the    division    instruction including    register information specifying one of the registers for operation data and 
sign information for the operation data, wherein the data processing device is configured to:  determine 'whether the operation data stored in the  specified 
determine a position of a first effective bit of the  operation data, and

perform the 
division instruction for a number of cycles,
wherein the number of cycles 
is based on the position of the first effective bit.









a decoder that decodes instructions, including the division instruction, the division instruction including register information specifying one of the registers for dividend data, 
an upper-limit information for the specified register, and sign information for the specified register; 
a controller that 
determines whether the dividend data stored in the specified register is signed data or unsigned data based on the sign information and determines a position of a first effective bit of the dividend data within a range specified by the upper-limit information; and a divider circuit that performs the division instruction on the dividend data for a number of cycles, 

2. The data processing device according to claim 1, wherein when the dividend data is positive signed data, the first effective bit has a value of "1". 

 





3. The data processing device according to claim 1, wherein when the dividend 







6. A data processing device executing a division instruction, the data processing device comprising: a plurality of registers each of which has a predetermined bit size; a decoder that decodes instructions, including the division
 instruction, the division instruction including register information specifying one of the registers for operation data, an upper-limit information for the specified register, and sign information for the specified register; a controller that determines whether the 
operation data stored in the specified 
. 





Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,627,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by .

Instant application (SN 16/748,189)
Patent No. 8,627,046
1.  A data processing device  executing  a division instruction, the data processing device comprising: a plurality of registers; and 
a decoder  that decodes instructions , including the division instruction,  the division instruction including register information specifying one of the registers for dividend data and  
sign information for the 
dividend data, wherein the data processing device is configured to: determine whether the dividend data stored in the specified register is signed data or unsigned data based on the sign information, determine a position of the first effective bit of the dividend data, and 
perform the division
 for a number of cycles, 





    2. A method of execution of a divide instruction for a data processor, comprising the steps of: decoding the divide instruction; determining a data size of a dividend instructed in the divide instruction during an execution of the divide instruction; and executing a divide calculation based on a decode result of the divide instruction, wherein a calculation cycle count of the divide calculation is determined depending on the data size of the dividend, wherein the divide instruction contains information indicating whether the dividend is the signed form number or the unsigned form number, and wherein the data size of the dividend is determined based on the information in the divide instruction. 

    3. The method of claim 1, wherein the data size of the dividend is determined based on information indicating a size upper limit value of the dividend. 

    4. The method of claim 2, wherein the data size of the dividend is determined based on information indicating a size upper limit value of the dividend.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (patent No. 5,734,856) disclosed system and method for generating  supplemental ready signals to eliminate wasted cycles between operations (e.g., see abstract).
Levine (patent No. 5,938,760) disclosed system and method for performance monitoring of instructions in a re-order buffer (e.g., see abstract).
Skrzeszewski (patent application publication No. 2002/0116601) disclosed method, system and computer program product for manipulating an instruction flow in pipeline of a processor (e.g., see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC

/ERIC COLEMAN/Primary Examiner, Art Unit 2183